DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3, line 7 “which has been existed in” appears to be non-standard English.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. (U.S. Publication No. 2019/0033271, hereinafter Sabolis) in view of Mustacich et al. (U.S. Patent No. 6,530,260, hereinafter Mustachich).
	With respect to Claim 1, Sabolis discloses a gas chromatograph [see fig 7 unless otherwise noted] comprising: a main body [82] having internal space and a heater [16; para 62]; a column cartridge [90] disposed in the internal space of the main body and including a case [102], and a separation column [12] for separating components in sample gas, the separation column being accommodated in the case together with the heater, and the case being provided with an intake port [any of the many openings in 102 are intake ports] through which air for cooling the separation column is taken into the case; a sample gas supplier [84; fig 13] for supplying a sample gas to the separation column, the sample gas supplier being attached to the main body and being fluidly connected to an inlet [98; fig 13] of the separation column; a detector [94; fig 12] for detecting components separated in the separation column, the detector being attached to the main body and being fluidly connected to an outlet [100; fig 13] of the separation column; an interface part [bottom surface of 102] adjusting a temperature of a pipe connected to the inlet and the outlet of the separation column in the internal space of the main body; a first fan [26, above 86; fig 13] for supplying outside air of the main body into the case of the column cartridge via the intake port; and a second fan [26, above 106] which is different from the first fan, and is for cooling an outer surface of the case of the column cartridge by blowing outside air of the main body to an outer surface of the case of the column cartridge.
	The difference between Sabolis and the claim is that Sabolis has the heater in the main body while the claim has the heater in the cartridge.
	Mustacich discloses a gas chromatograph wherein the heater [152] is in the column cartridge [56], see fig 5.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move Sabolis’ heater from the main body to the cartridge for the benefit of easy replacement of broken heaters.  
	With respect to Claim 2, Sabolis discloses that the second fan is provided so as to blow air to an area, which is close to the interface part, of the outer surface of the case of the column cartridge.  Fig 13, see the fan 26 that points directly at 90.
	With respect to Claim 3, Sabolis discloses that the main body has an opening [see 26 above 86, the grill is a large number of openings for letting in outside air] for guiding outside air of the main body to the intake port of the column cartridge, and the intake port and the opening are arranged apart from each other so that heat exchange is performed between air flowing into the main body through the opening and air which has been existed in the internal space of the main body.
	With respect to Claim 4, Sabolis discloses a duct [formed by 80 on the bottom and 82 on the tops and sides] provided between the opening and the intake port.  Although Sabolis doesn’t mention the material that 80 and 82 are made from, metal chasses and housings are common in the art.  Simple conductive metal housings are durable and easy attach fasteners to.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use metal for 80 and 82.
	With respect to Claim 5, Sabolis discloses that the case of the column cartridge has a first lateral surface and a second lateral surface positioned on opposite sides to each other, and the interface part is provided close to the first lateral surface [bottom surface of 102], and the intake port is provided on the second lateral surface [top surface of 102].  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabolis et al. (U.S. Publication No. 2019/0033271, hereinafter Sabolis) and Mustacich in view of Kanai et al. (U.S. Publication No. 2014/0290491, hereinafter Kanai).
	With respect to Claims 6 and 7, neither Sabolis nor Mustacich does not disclose further comprising: a controller configured to control operation of the first fan and the second fan, wherein the controller is configured to operate the second fan at least during analysis of a sample, and operate the first fan only when the separation column is cooled during standby time after analysis of a sample is finished or that the second fan is operated even during the standby time.
	Kanai disclose a similar cartridge bases gas chromatograph with two cooling elements, 32 to bring in outside air, and 34 for direct contact cooling, see fig 1.  They are both controlled by controller 58.  Para 48 describes how different cartridges have different cooling requirements, and that different stages of running the chromatograph need to be cooled differently.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sabolis to have a controller that controls the fans 26, operating the fans as needed for optimal functioning of the chromatograph.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855